          Case 6:21-cv-00888-ADA Document 1 Filed 08/26/21 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION
______________________________________________________________________________

PHOJI, INC.,
100 North Sixth Street, Suite 306
Waco, Texas 76701,

       Plaintiff,

                       v.                             Case No. 6:21-cv-00888

ATLASSIAN, INC.,
303 Colorado Street, Suite 1600
Austin, Texas 78701,

      Defendant.
______________________________________________________________________________

           PHOJI, INC.’S COMPLAINT FOR PATENT INFRINGEMENT
______________________________________________________________________________

       Plaintiff Phoji, Inc. (“Phoji”), by and through its undersigned counsel, files this complaint

under 35 U.S.C. § 271 for patent infringement against Defendant Atlassian, Inc. (“Atlassian”) and

further alleges as follows, upon actual knowledge with respect to itself and its own acts, and upon

information and belief as to all other matters.

                                             PARTIES

1.      Plaintiff Phoji, Inc. is a Delaware corporation with a principal place of business at 100

North Sixth Street, Suite 306, Waco, Texas.

2.     On information and belief, Defendant Atlassian, Inc. is a Delaware corporation with a

regular and established place of business at 303 Colorado Street, Suite 1600, Austin, Texas 78701.

Atlassian offers and sells its products and/or services, including those accused herein of


                                                  1
          Case 6:21-cv-00888-ADA Document 1 Filed 08/26/21 Page 2 of 10




infringement, to customers and potential customers located in Texas, including the judicial

Western District of Texas. Atlassian may be served with process through its registered agent for

service in Texas: Corporation Service Company, D/B/A CSC – Lawyers Inco, 211 E. 7th Street,

Austin, Texas 78701.

                NATURE OF THE ACTION, JURISDICTION, AND VENUE

3.     Phoji brings this action for patent infringement under the patent laws of the United States,

35 U.S.C. § 271 et seq.

4.     This Court has subject matter jurisdiction over the subject mater of this action pursuant to

28 U.S.C. § 1331 and 1338(a) because the action arises under the patent laws of the United States.

5.     This Court has personal jurisdiction over Atlassian. Atlassian conducts business and has

committed acts of direct and indirect patent infringement in this District, the State of Texas, and

elsewhere in the United States. Moreover, Atlassian is registered to do business in the State of

Texas, has offices and facilities in the State of Texas and this District, has engaged in continuous

and systematic activities in this District, and actively directs its activities to customers located in

the States of Texas and this District.

6.     Venue is proper in this District pursuant to 28 U.S.C. § 1400(b). Atlassian has a regular

and established place of business in this District, including at 303 Colorado Street, Suite 1600,

Austin, Texas 78701. Thus, Atlassian is deemed to reside in this District, has committed acts of

infringement described herein in this District, and has purposely transacted business involving the

accused products in this District. Further, there is significant local interest in view of Atlassian

being an employer in this District.




                                                  2
            Case 6:21-cv-00888-ADA Document 1 Filed 08/26/21 Page 3 of 10




                COUNT 1 – INFRINGEMENT OF U.S. PATENT NO. 9,565,149
                             BY CONFLUENCE PRODUCT

7.        Phoji incorporates the preceding paragraphs by reference.

8.        U.S. Patent No. 9,565,149 (“the ‘149 Patent,” attached hereto as Exhibit 1) duly issued on

February 7, 2017, and is entitled “Media Messaging Methods, Systems, and Devices.”

9.        The ‘149 Patent has been in full force and effect since its issuance. Phoji is the owner by

assignment of the ‘149 Patent and possesses all rights under the ‘149 Patent, including the

exclusive right to recover for past and future infringement.

10.       The ‘149 Patent names as inventors Jay Coatta, John Mikkelsen, Sergey Tolkachev, Robert

Freidson, and Max Freidson.

11.       The ‘149 Patent “relates generally to electronic device communication, and more

particularly, to systems, methods, and devices for the insertion of media data within electronic

device communication.”

12.       The ‘149 Patent further discloses a system and method that “provides users with a

semantically organized multi-dimensional communication space for personalizing rich media

content (for example, images, photographs, audio, video, etc.) and integrating the content into a

more emotionally enriched communication experience between [Media Messaging Platform]

users.”

13.       Atlassian’s Confluence product includes features and functionality that relate to systems,

methods, and devices for the insertion of media data within electronic device communication.

14.       Atlassian’s Confluence product further includes features and functionality that provide

users with a semantically organized multi-dimensional communication space for personalizing

rich media content and integrating the content into a more emotionally enriched communication

experience.


                                                  3
          Case 6:21-cv-00888-ADA Document 1 Filed 08/26/21 Page 4 of 10




15.     As illustrated in the claim chart included as Exhibit 2 to this Complaint and based upon

publicly available information, Atlassian’s Confluence product infringes at least claim 1 of the

‘149 Patent by meeting literally or under the doctrine of equivalents each limitation of claim 1.

The descriptions in the Exhibit 2 claim chart are preliminary examples and non-limiting.

16.     Atlassian has had knowledge of the ‘149 Patent since at least August 27, 2020, and has

willfully infringed the ‘149 patent.

17.     Phoji is informed and believes, and thereon alleges, that Atlassian actively, knowingly, and

intentionally has induced infringement of the ‘149 Patent, by for example, controlling the design

and functionality of, offering for sale, selling, supplying, and otherwise providing instruction and

guidance regarding its Confluence product with the knowledge and specific intent to encourage

and facilitate infringing uses of such products by its customers. The claim chart included as

Exhibit 2 includes examples of such instructions provided by Atlassian to its users.

18.      As a result of Atlassian’s infringement of the ‘149 Patent, Phoji has been damaged. Phoji

is entitled to recover for damages sustained as a result of Atlassian’s wrongful acts in an amount

subject to proof at trial.

19.      To the extent 35 U.S.C. § 287 is determined to be applicable, on information and belief its

requirements have been satisfied with respect to the ‘149 Patent.

20.      Atlassian’s infringing acts and practices have caused and are causing irreparable and

immediate harm to Phoji.

21.     Phoji is informed and believes, and thereon alleges, that Atlassian’s infringement of the

‘149 Patent has been and continues to be willful. As noted above, Atlassian has knowledge of the

‘149 Patent and its infringement of the ‘149 Patent. Atlassian has deliberately continued to infringe




                                                 4
          Case 6:21-cv-00888-ADA Document 1 Filed 08/26/21 Page 5 of 10




in a wanton, malicious, and egregious manner, with reckless disregard for Phoji’s patent rights.

Thus, Atlassian’s infringing actions have been and continue to be consciously wrongful.

22.    Based on the information as alleged in this claim, as well as the information alleged in the

Second and Third Counts infra, Phoji is informed and believes, and thereon alleges, that this is an

exceptional case that warrants an award of attorney’s fees to Phoji pursuant to 35 U.S.C. § 285.



  COUNT 2 – INFRINGEMENT OF U.S. PATENT NO. 9,565,149 BY JIRA PRODUCT

23.     Phoji incorporates the preceding paragraphs by reference.

24.    Atlassian’s Jira product includes features and functionality that relate to systems, methods,

and devices for the insertion of media data within electronic device communication

25.    Atlassian’s Jira product further includes features and functionality that provide users with

a semantically organized multi-dimensional communication space for personalizing rich media

content and integrating the content into a more emotionally enriched communication experience.

26.    As illustrated in the claim chart included as Exhibit 3 to this Complaint and based upon

publicly available information, Atlassian’s Jira product infringes at least claim 1 of the ‘149 Patent

by meeting literally or under the doctrine of equivalents each limitation of claim 1.             The

descriptions in the Exhibit 3 claim chart are preliminary examples and non-limiting.

27.    Atlassian has had knowledge of the ‘149 Patent since at least August 27, 2020, and has

willfully infringed the ‘149 patent.

28.    Phoji is informed and believes, and thereon alleges, that Atlassian actively, knowingly, and

intentionally has induced infringement of the ‘149 Patent, by for example, controlling the design

and functionality of, offering for sale, selling, supplying, and otherwise providing instruction and

guidance regarding its Jira product with the knowledge and specific intent to encourage and



                                                  5
           Case 6:21-cv-00888-ADA Document 1 Filed 08/26/21 Page 6 of 10




facilitate infringing uses of such products by its customers. The claim chart included as Exhibit 3

includes examples of such instructions provided by Atlassian to its users.

29.      As a result of Atlassian’s infringement of the ‘149 Patent, Phoji has been damaged. Phoji

is entitled to recover for damages sustained as a result of Atlassian’s wrongful acts in an amount

subject to proof at trial.

30.      To the extent 35 U.S.C. § 287 is determined to be applicable, on information and belief its

requirements have been satisfied with respect to the ‘149 Patent.

31.      Atlassian’s infringing acts and practices have caused and are causing irreparable and

immediate harm to Phoji.

32.      Phoji is informed and believes, and thereon alleges, that Atlassian’s infringement of the

‘149 Patent has been and continues to be willful. As noted above, Atlassian has knowledge of the

‘149 Patent and its infringement of the ‘149 Patent. Atlassian has deliberately continued to infringe

in a wanton, malicious, and egregious manner, with reckless disregard for Phoji’s patent rights.

Thus, Atlassian’s infringing actions have been and continue to be consciously wrongful.

33.      Based on the information as alleged in this claim, as well as the information alleged in the

First and Third Counts included herein, Phoji is informed and believes, and thereon alleges, that

this is an exceptional case that warrants an award of attorney’s fees to Phoji pursuant to 35 U.S.C.

§ 285.




                                                  6
          Case 6:21-cv-00888-ADA Document 1 Filed 08/26/21 Page 7 of 10




COUNT 3 – INFRINGEMENT OF U.S. PATENT NO. 9,565,149 BY TRELLO PRODUCT

34.      Phoji incorporates the preceding paragraphs by reference.

35.     Atlassian’s Trello product includes features and functionality that relate to systems,

methods, and devices for the insertion of media data within electronic device communication

36.     Atlassian’s Trello product further includes features and functionality that provide users

with a semantically organized multi-dimensional communication space for personalizing rich

media content and integrating the content into a more emotionally enriched communication

experience.

37.     As illustrated in the claim chart included as Exhibit 4 to this Complaint and based upon

publicly available information, Atlassian’s Trello product infringes at least claim 1 of the ‘149

Patent by meeting literally or under the doctrine of equivalents each limitation of claim 1. The

descriptions in the Exhibit 4 claim chart are preliminary examples and non-limiting.

38.     Atlassian has had knowledge of the ‘149 Patent since at least August 27, 2020, and has

willfully infringed the ‘149 patent.

39.     Phoji is informed and believes, and thereon alleges, that Atlassian actively, knowingly, and

intentionally has induced infringement of the ‘149 Patent, by for example, controlling the design

and functionality of, offering for sale, selling, supplying, and otherwise providing instruction and

guidance regarding its Trello product with the knowledge and specific intent to encourage and

facilitate infringing uses of such products by its customers. The claim chart included as Exhibit 4

includes examples of such instructions provided by Atlassian to its users.

40.      As a result of Atlassian’s infringement of the ‘149 Patent, Phoji has been damaged. Phoji

is entitled to recover for damages sustained as a result of Atlassian’s wrongful acts in an amount

subject to proof at trial.



                                                 7
           Case 6:21-cv-00888-ADA Document 1 Filed 08/26/21 Page 8 of 10




41.      To the extent 35 U.S.C. § 287 is determined to be applicable, on information and belief its

requirements have been satisfied with respect to the ‘149 Patent.

42.      Atlassian’s infringing acts and practices have causes and are causing irreparable and

immediate harm to Phoji

43.      Phoji is informed and believes, and thereon alleges, that Atlassian’s infringement of the

‘149 Patent has been and continues to be willful. As noted above, Atlassian has knowledge of the

‘149 Patent and its infringement of the ‘149 Patent. Atlassian has deliberately continued to infringe

in a wanton, malicious, and egregious manner, with reckless disregard for Phoji’s patent rights.

Thus, Atlassian’s infringing actions have been and continue to be consciously wrongful.

44.      Based on the information as alleged in this claim, as well as the information alleged in the

First and Second Counts included herein, Phoji is informed and believes, and thereon alleges, that

this is an exceptional case that warrants and award of attorney’s fees to Phoji pursuant to 35 U.S.C.

§ 285.



                                     PRAYER FOR RELIEF

         WHEREFORE, Phoji prays for judgment against Atlassian as follows.

         A. That Atlassian has infringed, and unless enjoined, will continue to infringe the ‘149

            Patent;

         B. That Atlassian has willfully infringed the ‘149 Patent;

         C. That Atlassian pay Phoji damages adequate to compensate Phoji for Atlassian’s

            infringement of the ‘149 Patent, together with interest and costs under 35 U.S.C. § 284.

         D. That Atlassian be ordered to pay prejudgment and post-judgment interest on the

            damages asserted;



                                                  8
          Case 6:21-cv-00888-ADA Document 1 Filed 08/26/21 Page 9 of 10




        E. That Atlassian pay Phoji enhanced damages pursuant to 35 U.S.C. § 285;

        F. That Atlassian be ordered to pay supplemental damages to Phoji, including interest,

            with an accounting, as needed;

        G. That Atlassian be enjoined from infringing the ‘149 Patent or if its infringement is not

            enjoined, that Atlassian be ordered to pay ongoing royalties to Phoji for any post-

            judgment infringement of the ‘149 Patent; and

        H. That Phoji be awarded such other and further relief, including equitable relief, as the

            Court deems just and proper.



                                   DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38(b), Phoji hereby demands a trial by jury

on all issues triable to a jury.

[REMAINDER OF PAGE INTENTIONALLY BLANK]




                                                 9
        Case 6:21-cv-00888-ADA Document 1 Filed 08/26/21 Page 10 of 10




Dated: August 26, 2021              Respectfully submitted,


                                    By: /s/ Andy Tindel
                                    Andy Tindel (Texas Bar No. 20054500)
                                    atindel@andytindel.com
                                    MANN | TINDEL | THOMPSON
                                    112 E. Line Street, Suite 304
                                    Tyler, Texas 75702
                                    Telephone: 903.596.0900
                                    Facsimile: 903569.0909

                                    Eric H. Chadwick (pro hac vice pending)
                                    ehc@dewittllp.com
                                    Joseph T. Miotke (pro hac vice pending)
                                    jtm@dewittllp.com
                                    Olivia M. Kelley (pro hac vice pending)
                                    omk@dewittllp.com
                                    Erin Ella Block (pro hac vice pending)
                                    erin.block@dewittllp.com
                                    Heather L. Kierzek (pro hac vice pending)
                                    hlk@dewittllp.com
                                    DeWITT LLP
                                    2100 AT&T Tower
                                    901 Marquette Avenue
                                    Minneapolis, Minnesota 55402
                                    Telephone: 612.305.1400
                                    Facsimile: 612.305.1414

                                    Attorneys for Plaintiff,
                                    Phoji, Inc.




                                      10
